DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Biemer (U.S. Patent Application Number: 2016/0375908).
Consider claim 1; Biemer discloses a method for improving movement characteristic determination using a plurality of mobile devices in a vehicle, the method comprising: 
 receiving at least a portion of a first movement dataset corresponding to a first sensor of a first mobile device (par. 26, lines 7-14) of the plurality of mobile devices (par. 47, lines 4-6); 
receiving at least a portion of a second movement dataset corresponding to a second sensor of a second mobile device (par. 26, lines 7-14) of the plurality of mobile devices (par. 47, lines 4-6); 
detecting satisfaction of a device association condition indicative of the first and the second mobile devices residing in the vehicle (par. 48, lines 1-3), based on the first and the second movement datasets (par. 47 line 4 – par. 48, line 3); 
selecting (e.g. output) a multi-device-based vehicle movement model (e.g. factor data) from a set of stored vehicle movement models comprising the multi-device-based vehicle movement model and a single-device-based vehicle movement model (par. 48, lines 3-7), based on detecting the satisfaction of the device association condition (par. 48, lines 1-3); and 
determining a vehicle movement characteristic (par. 48, lines 8-11) based on the multi-device-based vehicle movement model (e.g. factor data) and the first and the second movement datasets (par. 47 line 4 – par. 48, line 3), wherein the vehicle movement characteristic is associated with movement of the vehicle (par. 48, lines 11-18).
Consider claim 2; Biemer discloses the first sensor of the first mobile device comprises at least one of a first location sensor and a first motion sensor of the first mobile device (par. 28), 51 of 57ZDRV-Po7-US3and wherein the second sensor of the second mobile device comprises at least one of a second location sensor and a second motion sensor of the second mobile device (par. 28).
Consider claim 3; Biemer discloses detecting the satisfaction of the device association condition comprises determining an overlap between the first and second movement datasets (par. 47 line 4 – par. 48, line 3).
Consider claim 4; Biemer discloses the vehicle movement characteristic is further determined based on the overlap (par. 47 line 4 – par. 48, line 18).
Consider claim 5; Biemer discloses detecting the satisfaction of the device association condition comprises determining a mobile device location proximity between the first and second mobile devices based on the first and second sensors (par. 28).
Consider claim 6; Biemer discloses the first sensor comprises a first motion sensor and the second sensor comprises a second motion sensor (par. 28), wherein the satisfaction of the device association condition is further detected based on motion datasets corresponding to the first and second motion sensors (par. 26, lines 7-14; par. 47 line 4 – par. 48, line 3).
Consider claim 7; Biemer discloses the first movement dataset is associated with a first time period and the second movement dataset is associated with a second time period (par. 28, lines 8-19), 52 of 57ZDRV-Po7-US3wherein the second time period is at least partially overlapping with the first time period [e.g. both datasets match the vehicle (par. 47 line 4 – par. 48, line 3)].
Consider claim 8; Biemer discloses determining the vehicle movement characteristic comprises combining the first and second movement datasets for improving accuracy of the vehicle movement characteristic (par. 47 line 4 – par. 48, line 18).
Consider claim 9; Biemer discloses the vehicle movement characteristic comprises an acceleration (par. 28, lines 14-16; par. 30, lines 1-2, 10-16).
Consider claim 10; Biemer discloses determining an overlap [e.g. both datasets match the vehicle (par. 47 line 4 – par. 48, line 3)] between a first set of acceleration values and a second set of acceleration values (par. 28, lines 14-16; par. 30, lines 1-2, 10-16), wherein the first set of acceleration values is determined based on the first movement dataset and the second set of acceleration values is determined based on the second movement dataset (par. 28, lines 14-16; par. 30, lines 1-2, 10-16).
Consider claim 11; Biemer discloses collecting a second portion of the first movement dataset, wherein the second portion of the first movement dataset is collected later in time than the first portion of the first movement dataset (par. 28, lines 8-13; par. 34, lines 1-3); collecting a second portion of the second movement dataset, wherein the second portion of the second movement dataset is collected later in time than the first 53 of 57ZDRV-Po7-US3 portion of the second movement dataset (par. 28, lines 8-13; par. 34, lines 1-3); wherein the vehicle movement characteristic is determined based on the second portions of the first and second movement datasets (par. 47 line 4 – par. 48, line 18).
Consider claim 12; Biemer discloses a method for improving movement characteristic determination using a plurality of mobile devices in a vehicle, the method comprising: 
receiving a first dataset from a first mobile device (par. 26, lines 7-14) of the plurality of mobile devices (par. 47, lines 4-6); 
receiving a second dataset from a second mobile device (par. 26, lines 7-14) of the plurality of mobile devices (par. 47, lines 4-6);
detecting satisfaction of a device association condition indicative of the first and the second mobile devices residing in the vehicle (par. 48, lines 1-3), based on the first and the second movement datasets (par. 47 line 4 – par. 48, line 3); 
selecting (e.g. output) a multi-device-based vehicle movement model (e.g. factor data) from a set of stored vehicle movement models comprising the multi-device-based vehicle movement model and a single-device-based vehicle movement model (par. 48, lines 3-7), based on detecting the satisfaction of the device association condition (par. 48, lines 1-3); and 
determining a vehicle movement characteristic (par. 48, lines 8-11) based on the multi-device-based vehicle movement model (e.g. factor data) and the first and the second movement datasets (par. 47 line 4 – par. 48, line 3), wherein the vehicle movement characteristic is associated with movement of the vehicle (par. 48, lines 11-18).
Consider claim 13; Biemer discloses the first dataset is associated with a first user and wherein the second dataset is associated with a second user (par. 47, lines 4-6), and wherein the method 54 of 57ZDRV-Po7-US3 further comprises updating a score associated with at least one of the first and second users based on the vehicle movement characteristic (par. 51, lines 15-25).
Consider claim 14; Biemer discloses identifying which of the first and second users is a driver of the vehicle (par. 29, lies 9-15), wherein the score comprises a driver score (par. 51, lines 15-25), wherein the driver score associated with the driver of the vehicle is updated (par. 51, lines 15-25).
Consider claim 15; Biemer discloses the first dataset is collected from a first sensor of the first mobile device (par. 28), wherein the first sensor comprises at least one of a first motion sensor and a first location sensor (par. 28); and the second dataset is collected from a second sensor of the second mobile device (par. 28), wherein the second sensor comprises at least one of a second motion sensor and a second location sensor (par. 28).
Consider claim 16; Biemer discloses determining a mobile device location proximity between the first and second mobile devices based on the first and second sensors (par. 28).
Consider claim 17; Biemer discloses the first dataset is associated with a first time period and wherein the second dataset is associated with a second time period (par. 28, lines 8-19), wherein the first and second time periods are at least partially overlapping [e.g. both datasets match the vehicle (par. 47 line 4 – par. 48, line 3)].
Consider claim 18; Biemer discloses determining the vehicle movement characteristic comprises combining the first and second movement datasets for improving accuracy of the vehicle movement characteristic (par. 47 line 4 – par. 48, line 18).
Consider claim 19; Biemer discloses the vehicle movement characteristic comprises an acceleration (par. 28, lines 14-16; par. 30, lines 1-2, 10-16).
Consider claim 20; Biemer discloses determining an overlap [e.g. both datasets match the vehicle (par. 47 line 4 – par. 48, line 3)] between a first set of acceleration values and a second set of acceleration values (par. 28, lines 14-16; par. 30, lines 1-2, 10-16), wherein the first set of acceleration values is determined based on the first movement dataset and the second set of acceleration values is determined based on the second movement dataset (par. 28, lines 14-16; par. 30, lines 1-2, 10-16).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646